This action was commenced in the district court of Oklahoma county. A judgment for $500 was rendered for the plaintiff, and from this judgment the defendant prosecutes an appeal, and on the 13th day of January, 1934, filed its brief, which reasonably supports the allegations of error complained of. The defendant in error has failed to file a brief, or to offer any excuse for such failure.
This court has repeatedly held that it is not the duty of the court to search the record for some theory upon which to sustain the action of the trial court, but where the defendant in error has failed to brief, this court may reverse and remand the cause, with directions. Moore v. Jefferson, 164 Okla. 270,23 P.2d 693; Chapman v. Taylor, *Page 252 163 Okla. 274, 21 P.2d 1058; Missouri State Life Ins. Co. v. Willis, 164 Okla. 271, 23 P.2d 622; Peoria Life Ins. Co. v. Edwards, 163 Okla. 275, 21 P.2d 1058.
The cause is therefore reversed and remanded, with directions to vacate the judgment entered for the plaintiff and to render judgment for the defendant.